DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subik (U.S. Publication 2013/0018424).
	Subik discloses a device (for example see Figures 4A-4B and 11A-11C) comprising a bone plate including a body, a plurality of lobes extending from the body, a plurality of screw holes extending through each of the lobes, and at least one alignment hole positioned along the body, wherein the bone plate is curved along a transverse axis such that the top surface includes a convex shape having a first radius of curvature and the bottom surface includes concave shape having a second radius of curvature such that the first radius of curvature is greater than the second radius of curvature (see Figure 4B; due to the thickness of the plate the upper surface will have a larger radius of curvature). The body includes a first end, a second end, a top surface, and a bottom surface, wherein the top surface is opposite the bottom surface and wherein the first end is opposite the second end. The bone plate further includes a first opening and a similar sized second opening positioned along the longitudinal axis of the bone plate and extending through the top and bottom surfaces, wherein the openings facilitate viewing an external surface of a bone. The at least one alignment hole includes a first alignment hole and a second alignment hole centered on the body of the bone plate, i.e. on the longitudinal axis, adjacent the first end of the bone plate, wherein the alignment openings are capable of receiving one or more alignment components.

    PNG
    media_image1.png
    255
    397
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Subik (U.S. Publication 2013/0018424) in view of Phillips (U.S. Publication 2009/0171398).
	The device of Subik discloses the invention as claimed except for the bone plate further comprising a groove. Phillips teaches a device (for example see Figure 1) comprising a bone including a top surface and a bottom surface, wherein the bone plate further comprises a groove (16) inset into the top surface of the bone plate and extending across the bone plate perpendicular to a longitudinal axis of the bone plate in order to allow a surgeon to adjust the length of the bone plate (page 2 paragraph 25). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Subik further comprising grooves inset into the top surface of the bone plate in view of Phillips in order to allow the surgeon to adjust the length of the bone plate.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Subik (U.S. Publication 2013/0018424) in view of Phillips (U.S. Publication 2009/0171398) further in view of Matityahu (U.S. Publication 2007/0173843).
The device of Subik as modified by Phillips discloses the invention as claimed except for the bone plate further comprising at least one slot. Matityahu teaches a device comprising a bone plate (for example see Figure 5) including a top surface and a bottom surface, wherein the bone plate further includes a first pair of slots having a first slot (a first element 72a) and a second slot (a first element 72b) spaced apart from/longitudinally offset and parallel to the first slot and a second pair of slots spaced apart from the first pair of slots including a third slot (a second element 72a) and a fourth slot (a second element 72b) spaced apart from/longitudinally offset and parallel to the third slot in order to provide a stronger bone plate (page 2 paragraph 30). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Subik as modified by Phillips wherein the bone plate further includes a first pair of slots and a second pair of slots in view of Matityahu in order to provide a stronger bone plate. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Subik (U.S. Publication 2013/0018424) in view of Phillips (U.S. Publication 2009/0171398) further in view of Thramann (U.S. Publication 2005/0027296).
The device of Subik as modified by Phillips discloses the invention as claimed except for the bone plate further comprising a third opening. Thramann teaches a device comprising a bone plate including a plurality of lobes having bone screw holes and a plurality of windows, such as two shown in the figures, wherein Thramann further discloses that any number and configuration, i.e. size and shape, of windows can be used as a matter of design choice in order to allow viewing through the bone plate during implantation (see pages 1 and 2 paragraph 20). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Subik as modified by Phillips with a third opening larger than the first and second openings as a matter of design choice in view of Thramann in order to allow viewing through the bone plate during implantation. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention of Subik (U.S. Publication 2013/0018424) in view of Phillips (U.S. Publication 2009/0171398) further in view of Matityahu (U.S. Publication 2007/0173843) discloses the invention as claimed except for the exact position of the pairs of slots on the bone plate, i.e. the first pair being between the first opening and the second opening and the second pair being between the second end of the bone plate and the second opening. The examiner was unable to find a reference and/or combination of references that disclosed and/or taught the limitations of claim 7 as presented. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775